DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 11.24/2019 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “the sliding block has a guiding slot communicated with the inner cavity and a protruding member slidably connected within the guiding slot”. It is not clear if the claim intends to mean that the protruding member is also part of the sliding block or not. In particular, since FIG. 3 of the drawings specifically shows the protruding guiding rod 123 and Not the sliding block, it becomes unclear and confusing as to which element the protruding member belongs. for the purposes of examination and in light of the drawings, it is assumed that the protruding member is part of the guiding rod 123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent No. 7,804,070) hereinafter “Pan” in view of Izatt et al. (U.S. Publication No. 2003/0004412) hereinafter “Izatt”.
Regarding claim 1, Pan discloses an optical tomography device [see abstract of Pan] comprising: 
a carrier base [fiber fastener 162; see column 3, lines 13-15 and FIG. 3] having a through hole [see FIG. 3; the hole through which the fiber is extending out is the through hole] 
at least one slide rail disposed on the carrier base and extended toward the through hole; [track 1621; see column 3, lines 19-23 and FIG. 3]
at least one sliding assembly [connecting parts 163; see FIG. 3 and column 3, lines 19-22] comprising: 
a sliding block slidably connected to the at least one slide rail [the connecting part 163 is comprised of a sliding block (main block) that slides on the rail] and having a first restriction portion;
a guiding rod [actuating wire 181; see column 3, lines 47-55] slidably connected to the sliding block [see FIG. 3 and column 3, lines 50-58] and having a second restriction portion; 
.[spring 183; see FIG. 3 and column 3, lines 55-60]
at least one optical channel member coupled with the guiding rod.[fiber 16 is running along the actuating wire 181; see column 3, lines 48-58]  
Pan does not disclose that the sliding block including a first restriction portion, and the guiding rod has a second restriction portion and the elastic component is configured to be deformed while being pressed by the first and second restriction portions.
Izatt, directed towards an OCT system with various optical components [see abstract of Izatt] further discloses a sliding block [optical connection housing 83; see FIG. 10 and [0192]] including a first restriction portion [rotation stopper projection 105; see FIG. 10 and the annotated image below], and a guiding rod [ferrule 82; see FIG. 10 and [0192]] has a second restriction portion [the projection of the Ferrule 82; see annotated image below and FIG. 10]; and an elastic component [spring 85; see Fig. 10 and [0192]] is configured to be deformed while being pressed by the first and second restriction portions.[see FIG. 10 and the annotated image below]

    PNG
    media_image1.png
    715
    1045
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and make the sliding block include a first restriction portion, and make the guiding rod include a second restriction portion and make the elastic component such that it can be deformed while being pressed by the first and second restriction portions according to the teachings of Izatt in order to restrict the movements of the guiding rod and prevent sudden and excess movements of the fiber in either forward and backward directions.
   Regarding claim 2, Pan discloses all the limitations of the device of claim 1 [see rejection of claim 1 above]
Pan does not disclose a third restriction portion, the guiding rod is configured to penetrate the first and third restriction portions, and slidably connected with the first and third restriction portions 
 Izatt further discloses that the sliding block has a third restriction portion [see FIG. 10 and the annotated image above showing the third restriction portion], the guiding [see annotated image above and FIG. 10; the guiding rod (grey) slides through the first and third restriction portions of the sliding block (black)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and make the sliding block include a third restriction portion, wherein the guiding rod is configured to penetrate the first and third restriction portions and slidably connected with the first and third restriction portions according to the teachings of Izatt in order to properly retrain the spring between the two restriction portions of the sliding block and prevent and damp sudden movements of the fiber back and forth.
Regarding claim 3, Pan discloses all the limitations of the device of claim 1 [see rejection of claim 1 above]
Pan does not disclose that the sliding block has an inner cavity to accommodate the elastic component.
Izatt further discloses that the sliding block has an inner cavity to accommodate the elastic component.  [see FIG. 10 and the annotated image above; the sliding block (black) has a cavity which holds the spring (i.e. the elastic component)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and configure the sliding block to have an inner cavity to accommodate the elastic component according to the teachings of Izatt in order to provide a housing for the spring component.
claim 4, Pan discloses all the limitations of the device of claim 1 [see rejection of claim 1 above]
Pan does not disclose that the sliding block has a guiding slot communicated with the inner cavity and a protruding member slidably connected within the guiding slot.
Izatt further discloses that sliding block has a guiding slot  communicated with the inner cavity [see FIG. 10 and the annotated image above identifying the guiding slot] and a protruding member [the second restriction section is the protruding member; see annotated image above] slidably connected within the guiding slot [the second restriction section slides relative to the guiding slot; see FIG. 10 and FIG. above].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and configure the sliding block to have a guiding slot communicated with the inner cavity and a protruding member slidably connected with the guiding slot according to the teachings of Izatt in order to allow for the guiding rod and the fiber within to slide through the sliding block with ease.
Regarding claim 5, Pan discloses all the limitations of the device of claim 1 [see rejection of claim 1 above]
Pan does not disclose that the guiding slot is configured to extend toward the through hole.  
Izatt further disclose that guiding slot is configured to extend toward the through hole.[see FIG. 10 and the image above; the guiding slot ends in the through hole, therefore it extends towards it in its distal end]  

Regarding claim 6, Pan further disclose that the at least one sliding assembly further comprise a fastener [fiber fastener 162; see column 3, lines 13-25 and FIG. 3] disposed at an end of the guiding rod that is immediately-adjacent to the through hole, the fastener has a position hole to detachably hold the optical channel member.[see FIG. 3 and column 3, lines 12-30; the fastener 162 holds the fiber through the hole at the end of the guiding rod] 
Regarding claim 7, Pan further discloses that the elastic component is a spring disposed around the guiding rod.[see column 3, lines 55-63 and FIG. 3 of Pan]
Pan does not disclose that the spring is between the first and second restriction portions. 
Izatt, further discloses a first restriction portion [rotation stopper projection 105; see FIG. 10 and the annotated image above], a second restriction portion [the projection of the Ferrule 82; see annotated image above and FIG. 10]; and a spring [spring 85; see Fig. 10 and [0192]] configured between the first and second restriction portions.[see FIG. 10 and the annotated image above]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and make the sliding block include a first restriction portion, and make the guiding rod include a second restriction portion and make the spring between the first and second 
Regarding claim 8, Pan further discloses a plurality [each carrier base has one sensor; see FIG. 2] of distance sensors [sensor 1623/1713; see column 3, lines 20-30] disposed on the carrier base [see FIG. 4 of Pan], the at least one sliding assembly is disposed radially relative to the through hole [the sliding assembly runs through the through hole and therefore is disposed radially relative to the through hole; see FIG. 3] , each distance sensor is configured to detect a moving distance of a corresponding one of the at least one sliding assembly. [see column  3, lines 38-48 of Pan] 
Regarding claim 9, Pan further discloses a plurality of blocking boards [fiber fasteners 162; see FIG. 2A], each blocking board is disposed at an end of the guiding rod that is remote from the through hole [see FIG. 2A; the fastener 162 is away from the through hole 163], each distance sensor is configured to detect a moving distance of a corresponding one of the blocking boards [column 3, lines 20-30 of Pan]  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent No. 7,804,070) hereinafter “Pan” in view of Izatt et al. (U.S. Publication No. 2003/0004412) hereinafter “Izatt” as applied to claim 1 above, and further in view of Gulsen et al. (“Design and implementation of a multi-frequency near-infrared diffuse optical tomography system”, J. of Bio. Opt. 11(1), Feb, 2006) hereinafter “Gulsen”.
claim 10, Pan as modified by Izatt further discloses that the at least one optical channel member has a first end and a second end [see FIG. 3 of Pan; the optical fiber 181 has two ends], the first end is configured to contact an object to be observed [see column 4, line 44-45  of Pan discloses direct contact between the fiber and the object to be imaged], 
Pan as modified by Izatt does not disclose that the optical tomography device further comprises a plurality of optical sensors coupled with the second end of the optical channel member and a processor.
Gulsen, directed towards a NIR optical tomography system [see abstract of Gulsen] further discloses that the optical tomography device further comprises: 
a plurality of optical sensors each optically coupled with the second end of a corresponding one of the at least one optical channel member [see page 2, right column, lines 4-10 and FIG. 1]; and 
a processor [computer; see page 2, right column, last 6 lines] configured to:
 receive a plurality of optical signal data via the optical sensors; [see page 3, left column, lines 5-10]
generate a profile of the object to be observed according to the moving distance; and [see page 8, right column, lines 5-10]
 generate a reconstructed optical image according to the profile and the optical signal data [see FIG. 7 including its caption]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan as modified by Izatt further and configure the optical tomography device further to comprise a 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793